EXHIBIT 10.37
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), effective as of ____________
(the “Effective Date”), is between SCBT FINANCIAL CORPORATION, a South Carolina
corporation (the “Corporation”), and __________, an individual residing in
_________County, South Carolina (“Employee”).
 
Section 1.  Purpose. The purpose of this Agreement is to award (the “Award”) to
Employee restricted shares of Common Stock, par value $2.50 per share, of the
Corporation (“Common Stock”) pursuant to the 2004 SCBT Financial Corporation
Stock Incentive Plan, a copy of which is attached as Exhibit A (the “Plan”), as
supplemented by the 2006 Long-Term Retention and Incentive Plan (the "Retention
Plan"). This Award is made to recognize and reward Employee for his service to
the Corporation or one of its subsidiaries for performance goals achieved
pursuant to the Retention Plan for the calendar year preceding the Effective
Date. The Corporation is authorized to grant equity awards under the Retention
Plan only at such times that its lead bank subsidiary has a continuous and
appropriate rating for bank safety and soundness (as defined and determined by
the compensation committee of the Corporation’s board of directors), and the
compensation committee has made a determination that the Corporation is eligible
at this time to grant this Award to the Employee.
 
Section 2.  Award of Restricted Stock. The Corporation hereby awards and issues
to Employee ______ shares of Common Stock (the “Shares”) pursuant to the Plan.
The Shares shall be duly paid and nonassessable and shall be subject to the
restrictions and limitations set forth herein.
 
Section 3.  Restrictions. Prior to the vesting of the Shares, as set forth in
Section 4 hereof:
 
(a)  the Shares shall not be transferable and shall not be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of; and
 
(b)  the stock certificate(s) evidencing the Shares shall contain the following
legend:
 
“The shares represented by this certificate are subject to the terms of a
Restricted Stock Agreement effective as of ________, a copy of which is
available at the principal office of the corporation.”
 
Except as expressly stated herein, Employee shall have all rights as a
shareholder with respect to the Shares, commencing as of the date of issuance
thereof and continuing for so long as Employee remains the record owner of the
Shares, including the right to receive dividends in cash or other property and
other distributions or rights in respect of the Shares and to vote the Shares as
the record owner thereof.
 
Section 4.  Vesting. The restrictions described in Section 3 shall lapse and the
Shares shall vest in Employee on the following dates:
 

--------------------------------------------------------------------------------


 
(a) all of the Shares shall vest in Employee on the fourth anniversary of the
Effective Date;


(b) if Employee is terminated without cause (as determined in good faith by the
board of directors), then all of the Shares shall vest in Employee immediately
upon such termination;


(c) if Employee's employment is terminated either due to retirement (at or after
age 65 or following a total of 25 years of service with the Corporation), death,
or disability (as determined in good faith by the board of directors), then all
of the Shares shall vest in Employee immediately upon such termination of
employment; and


(d) at any time immediately prior to consummation of a Change of Control
(as defined in the Plan), to the extent of any and all unvested Shares as of
such time.


Upon the vesting of any Shares, Employee shall be entitled to receive
replacement stock certificate(s) evidencing such vested Shares and such
certificate(s) shall not contain the legend set forth in Section 3(b). However,
any replacement stock certificate(s) issued to an employee who is a director or
an executive officer of the Corporation shall bear the following legend:
 
“The shares evidenced by this certificate were originally acquired from the
issuer by an “affiliate” of the issuer as defined in Rule 144(a)(1) promulgated
under the Securities Act of 1933 (the “1933 Act”) and may not be transferred,
nor will any assignee or endorsee hereof be recognized as an owner hereof by the
issuer for any purpose, unless a registration statement under the 1933 Act with
respect to such shares shall then be in effect, or unless the availability of an
exemption from registration with respect to any proposed transfer or disposition
of such shares shall be established to the satisfaction of the issuer.”
 
Section 5.  Forfeiture. If, prior to a Change of Control (as defined in the
Plan) occurring after the date of this Agreement or prior to the death of
Employee, the employment of Employee with the Corporation and its subsidiaries
is terminated voluntarily on the part of the Employee and without the written
consent of the Corporation or by the Corporation with cause (as such term is
defined in the Employee's employment agreement with the Corporation as then in
effect, if any), then all of the Shares that are not vested under Section 4 as
of the date of termination shall be forfeited to the Corporation (such event
being referred to herein as a “Forfeiture Event”). Upon the occurrence of a
Forfeiture Event, Employee shall return for cancellation all stock certificates
representing unvested Shares, and irrespective of whether such stock
certificates are so returned and cancelled, all unvested Shares shall
automatically, without further action, be cancelled and shall no longer be
issued and outstanding.
 
Section 6.  Taxes.
 
(a)  If Employee properly elects, within 30 days of the date on which he
acquires the Shares, to include in gross income for federal income tax purposes
an amount equal to the fair market value (as of the date of issuance) of the
Shares granted pursuant to this Agreement, Employee shall pay to the
Corporation, in the year of this Agreement, all federal, state and local taxes
required to be withheld with respect to the grant of the Shares. If Employee
fails to make such tax payments as required, the Corporation shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Employee all federal, state and local taxes of any kind
required by law to be withheld with respect to the Shares.
 
2

--------------------------------------------------------------------------------


 
(b)  If Employee does not make the election described in subparagraph (a) of
this section, he shall, on the date as to which the restrictions described in
Section 3 shall lapse as to any Shares, pay to the Corporation all federal,
state and local taxes of any kind required by law to be withheld with respect to
such vested Shares. If Employee fails to make such payments as required, the
Corporation shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to Employee all federal, state and local
taxes of any kind required by law to be withheld with respect to such vested
Shares.
 
Section 7.  Achievement of Performance Goals Under the Retention Plan. This
Award is made to recognize and reward the Employee for achievement of
performance goals pursuant to the Retention Plan for the calendar year preceding
the effective Date. These goals were established pursuant to the Retention Plan
and were divided into three tiers' of performance, as follows:
 
 
Tier
EPS Growth
Asset Growth
Shares Reserved
1
8.0%
11.0%
 
2
10.0%
13.0%
 
3
12.0%
15.0%
 



 
This Award was issued based on tier _____.
 
If (i) this Award was based on tier 1 or tier 2, (ii) the Corporation's annual
performance over the next four-year period results in the attainment of a higher
tier's performance, and (iii) the Employee is at that time an employee of the
Corporation or one of its subsidiaries and this Award shall not have been
forfeited, then the Corporation shall at that time issue a new grant of
restricted stock to the Employee for the additional shares covered by such
higher tier, as determined pursuant to the Retention Plan. This new grant shall
have the same vesting date (not vesting period) as this Award.
 
Section 8.  Miscellaneous.
 
(a)  This Agreement shall be construed, administered and governed in all
respects under and by the applicable internal laws of the State of South
Carolina, without giving effect to the principles of conflicts of laws thereof.
 
(b)  This Agreement expresses the entire agreement between the parties hereto
and supersedes any prior or contemporaneous written or oral understanding or
agreement regarding the subject matter hereof. This Agreement may not be
modified, amended, supplemented or waived except by a writing signed by the
parties hereto, and such writing must refer specifically to this Agreement.
 
3

--------------------------------------------------------------------------------


 
(c)  This Agreement, as amended from time to time, shall be binding upon, inure
to the benefit of and be enforceable by the heirs, successors and assigns of the
parties hereto; provided, however, that this provision shall not permit any
assignment in contravention of the terms contained elsewhere herein.
 
(d)  Nothing in this Agreement shall confer on Employee any right to continue in
the employ of the Corporation or any of its subsidiaries.
 
(e)  This Agreement is made pursuant to and is subject to the terms and
conditions of the Plan, which is incorporated herein by reference.


IN WITNESS WHEREOF, this Agreement has been duly executed and has an effective
date of the ___day of ____ 2007.
 
SCBT FINANCIAL CORPORATION,
a South Carolina corporation
 
By:       _________________________________
Name:  Robert R. Hill, Jr.
Title:  President and Chief Executive Officer






EMPLOYEE
 
____________________________
Signature


Print Name:__________________________________________


Date Signed:__________________________________________
 

 
 
 
 
4